Citation Nr: 1303295	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of left arm skin cancer, to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1980.  He served in Vietnam from March 1967 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October and November 2010 decisions rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In February 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing the Veteran submitted additional evidence, accompanied by a waiver of initial RO review of that evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for sleep apnea is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents while there.  The weight of the probative evidence does not show that residuals of skin cancer of the left arm was caused by in-service herbicide exposure.  

2.  Squamous cell carcinoma of the left arm was diagnosed in 2007.  

3.  While the Veteran has post-operative residuals of a squamous cell carcinoma to the left arm, it was not manifest to a compensable degree within one year of his presumed exposure to herbicide agents, and is not otherwise attributable to active military service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of left arm skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was provided general notice concerning the criteria for service connection in a September 2010 letter.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran set forth his contentions during the hearing in February 2012.  In addition, the RO has obtained service medical records and identified VA and Tricare outpatient treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claim.  However, the Board finds that the evidence, which reveals that he was not treated for the claimed skin disability during service, had a normal service separation examination, and since there is no suggestion of an association between residuals of skin condition and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  

The Veteran contends that symptoms of skin cancer to the left forearm were originally manifest during service.  In the alternative, he alleges that the current residuals of skin cancer are associated with exposure to herbicide agents.  In particular, he testified that he noticed spots on his arms 25 to 30 years ago.  He did not recall seeking treatment for any skin condition in service, nor did he describe any skin symptoms following service.  Rather, he reported that he underwent a surgical removal of the cancerous lesion and had not had any recurrence of cancer.  

The Veteran's service medical records do not reveal evidence of a skin condition, to include skin cancer.  Rather, periodic examinations in service in January and December 1969, January 1972, and February 1977 showed normal findings of the skin.  Similarly, his service separation examination in October 1979 did not include complaints or findings of any skin condition.  

Similarly, post-service medical records do not include complaints of findings of a skin condition until 2007.  Specifically, in July 2007, he underwent an excisional biopsy for a left upper arm nevus.  Studies revealed a keratoacanthoma-like well differentiated squamous cell carcinoma.  The following month, in August 2007, he underwent an additional biopsy.  No squamous dysplasia or invasive malignancy was identified.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating (1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 

According to the Veteran's service separation form, he served in Vietnam from March 1967 to March 1968.  Thus, he is presumed to have been exposed to herbicide agents during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2012) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2012) are also satisfied:  AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms soft tissue sarcoma includes malignant schwannoma.  38 C.F.R. § 3.309(e) (2012).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2012).

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claim.  First, while the Veteran's exposure to herbicides is presumed, squamous cell carcinoma is not among the disabilities listed at 38 C.F.R. § 3.309(e) as presumptively service connection to exposure to herbicides.  Therefore, a grant of service connection for squamous cell carcinoma on a presumptive basis must be denied.  

Turning to direct service connection, while there is documentary evidence that the Veteran was treated for squamous cell carcinoma in 2007, the weight of the evidence does not show, that the squamous cell carcinoma was incurred during service or is otherwise due to service.  First, the evidence does not show that the skin symptoms were initially manifest during service.  Neither the Veteran's testimony nor the competent medical evidence reveals that the condition was chronic from service to present.  Rather, the Veteran testified that he had spots on the skin and was exposed to the sun when in service.  The service medical records  do not show evidence of spots on the skin or show treatment for sunburn.  

In addition, there is no persuasive evidence showing continuity of skin symptoms since service.  Even accepting the Veteran's testimony that had spots on his skin since service, the medical evidence does not confirm that the nevus biopsied in 2007 was of a long standing nature.  Rather, the lack of complaints or findings of any skin condition in the 25 plus years following service discharge suggests that no chronic skin disability was present.  

In addition, there is no competent medical evidence linking any skin condition to the Veteran's active duty service.  Again, other than the Veteran's unsubstantiated lay assertions, there is no competent or credible lay or medical evidence that the condition is associated with exposure to herbicides or is otherwise due to service.  The Veteran is not competent to provide an opinion regarding medical diagnosis or etiology of a disability because that requires medical training or expertise.

In reaching its decision, the Board has considered the Veteran's assertion that a skin condition is related to his exposure to herbicides.  The Board finds that the Veteran's statements regarding his theory of etiology are outweighed the findings presented to VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that squamous cell carcinoma is not on the list of disabilities for which presumptive service connection is available.  75 Fed. Reg. 247 (2010).  In addition, the Veteran has not submitted any competent evidence which relates any skin cancer to service or to exposure to herbicides during service.

In summary, the Board finds that the most probative evidence establishes that a skin condition was not present during the Veteran's active service and that his current condition is not causally related to his active service or any incident therein, including exposure to herbicides.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for residuals of left arm skin cancer is denied.  


REMAND

The Veteran contends that sleep apnea symptoms began in service.  In the alternative, he alleges that sleep apnea is secondary to service-connected disability, to include PTSD, sinusitis, allergic rhinitis, or hypertension.  In particular, he testified that he had excessive daytime tiredness when in Vietnam and frequently fell asleep.  A family friend and a service buddy both reported that he fell asleep mid-conversation.  

The Veteran has not been diagnosed with narcolepsy, a sleep disorder that causes excessive sleepiness and frequent daytime sleep attacks.  Rather, in the most recent sleep study dated in August 2010, he was diagnosed with obstructive sleep apnea with hypoxeria.  

There are three medical opinions of record addressing the etiology of sleep apnea.  Unfortunately, none provide adequate rationale.  In this respect, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In a September 2010 opinion, the Veteran's chiropractor stated the test results indicated that the sleep apnea was secondary to PTSD.  The chiropractor does not explain how the test results correlate sleep apnea and PTSD.

An October 2010 VA examiner checked a box on a form indicating that it was less likely as not that sleep apnea was caused by or a result of PTSD.  The examiner explained that PTSD was a psychiatric disease and sleep apnea was a physical disease.  That explanation does not address whether PTSD aggravates sleep apnea.  In addition, the rationale does not discuss any medical literature or studies that have found a possible relationship between PTSD and sleep apnea.  

Finally, in a February 2012 statement, an Army chiropractor concluded that sinusitis may be a contributing factor in causing sleep apnea.  The chiropractor does not explain why there is any relationship.  In addition, the use of the words may be makes the opinion speculative.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinion framed in terms of may or may not is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30 (1993) (physician's statement that the Veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis was insufficient to award service connection).  

The Veteran has not been afforded a VA medical examination in connection with the claim.  Because of the medical uncertainty in this matter, the Board finds that the Veteran should be afforded a VA examination to obtain evidence as to the current nature of his sleep disability and the relationship, if any, to service or to his service-connected disabilities.  

Accordingly, this matter is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain the Veteran's VA outpatient treatment records since November 2011.  

2.  Then, schedule the Veteran for a VA examination to obtain evidence as to the current nature and etiology of his current sleep apnea, including the relationship, if any, to service-connected disabilities, to include PTSD, sinusitis, allergic rhinitis, and hypertension.  The examiner must review the claims file and must note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  A complete rationale must be provided for each conclusion reached.  The examiner should respond to the following:  

(a)  Does the Veteran have a sleep disorder other than sleep apnea?  

(b)  Is it at least as likely as not (50 percent or greater probability) that a current sleep disability, to include sleep apnea, is caused by any service-connected disability?  If so, why? 

(c)  Is it at least as likely as not (50 percent or greater probability) that a current sleep disability, to include sleep apnea, is aggravated by any service-connected disability?  If so, why?  Aggravation is a chronic worsening of the underlying condition, beyond its natural progression, rather than  a temporary flare-up of symptoms.

(d)  Is it at least as likely as not that a current sleep disability, to include sleep apnea is otherwise due to the Veteran's active military service? 

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


